
	

113 S977 IS: Foreign Fuels Reduction Act
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 977
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Corker (for himself
			 and Mr. Manchin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to provide that a downward
		  adjustment of the volume of cellulosic biofuel results in a pro rata reduction
		  of the volume of renewable fuel and advanced biofuels required under the
		  Renewable Fuel Standard.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foreign Fuels Reduction
			 Act.
		2.Downward
			 adjustment of renewable fuel volumeSection 211(o)(7)(D)(i) of the Clean Air Act
			 (42 U.S.C. 7545(o)(7)(D)(i)) is amended in the second sentence—
			(1)by striking
			 may also and inserting shall; and
			(2)by striking
			 or a lesser.
			
